MEMORANDUM ***
Graciela Cervantes Acosta, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals, which affirmed an Immigration Judge’s denial of her application for cancellation of removal. We lack jurisdiction to review the discretionary determination that Cervantes Acosta failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Cervantes Acosta’s equal protection challenge to the different standards for relief created by the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) is foreclosed. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection challenge to NACARA provisions affording favorable treatment to aliens from certain war-torn countries and to those who took unusual risks to escape oppressive governments).
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.